 



Exhibit 10.33
Recommendations:
It is recommended that effective January 1, 2002, the Marathon Ashland Petroleum
LLC Deferred Compensation Plan, the Speedway SuperAmerica LLC Deferred
Compensation Plan, the MAP Excess Benefit Plan, and the SSA Excess Benefit Plan
all be amended to permit reassigned employees from MAP or SSA to the Pilot
Travel Center LLC to continue to maintain their accounts in these plans with no
distribution required or permitted solely due to the reassignment to Pilot.

         
Reviewed:
       
 
       
 
       
Law
  Date    
 
       
 
       
Tax
  Date    
 
       
Approved:
       
 
       
     /s/ R.P. Nichols                                                  
                                         
       
 
       
R. P. Nichols
  Date    
Vice President Human Resources
       

 